ADVISORY BOARD AGREEMENT







THIS ADVISORY BOARD AGREEMENT (the “Agreement”) is made effective as of 26 day
of March, 2014 (the “Effective Date”) by and between eCrypt Technologies, Inc.,
a Colorado corporation d/b/a Ecrypt Technologies, Inc., (the “Company”), and
Howard Louie (the “Advisor”).







RECITALS







A.

Company desires to obtain the services of Advisor to serve on the Company’s
Board of Advisors (the “AB”), and the Advisor desires to serve on the AB, upon
the following terms and   conditions.







B.

Company has spent significant time, effort, and money to develop certain
Proprietary Information (as defined below), which Company considers vital to its
business and goodwill.







C.

The Proprietary Information may necessarily be communicated to or received by
Advisor in the course of serving on the AB for the Company, and Company desires
to obtain the Services of Advisor, only if, in doing so, it can protect its
Proprietary Information and goodwill.







D.

Company does not, however, desire to receive from Advisor, or for Advisor to
either induce the use of or in connection with the performance of the Services,
any information which is confidential to or ownership of which resides in a
third party, whether acquired prior to or subsequent to Advisor’s retention
hereunder.




AGREEMENT







NOW, THEREFORE, the parties hereby agree as follows:







1.

Advisory Board Member. Company hereby retains Advisor to serve on its Advisory
Board. The term of this Agreement (the “Term”) shall be the period commencing on
the Effective Date  and continuing for a period to two years following the
Effective Date, unless sooner terminated in accordance with the provisions of
paragraph 6 hereof.







2.

Position, Duties, Responsibilities.







a.

Duties. Advisor shall perform those services (“Services”) as reasonably
requested by the Company from time to time, including, but not limited to the
Services described on Exhibit A attached hereto. Advisor shall devote Advisor’s
commercially reasonable efforts and attention   to the performance of the
Services for the Company on a timely basis. Advisor shall also make himself
available to answer questions, provide advice and provide Services to the
Company upon reasonable request and notice from the Company.







b.

Independent Contractor; No Conflict. It is understood and agreed, and it is  the
intention of the parties hereto, that Advisor is an independent contractor, and
not the employee, agent, joint venture, or partner of Company for any purposes
whatsoever. Advisor is skilled in providing the Services to the extent
necessary, Advisor shall be solely responsible for any and all taxes related to
the





--------------------------------------------------------------------------------

receipt of any compensation under this Agreement.  Advisor hereby represents,
warrants and covenants  that Advisor has the right, power and authority to enter
into this Agreement and that neither the execution nor delivery of this
Agreement, nor the performance of the Services by Advisor will conflict with or
result in a breach of the terms, conditions or provisions of, or constitute a
default under, any contract, covenant or instrument under which Advisor is now
or hereinafter becomes obligated.







3.

Compensation, Benefits, Expenses.







a.

Compensation. As full and complete consideration of the Services to be rendered
hereunder, the Company shall issue Advisor a total of up to 13,462,000 common
stock purchase warrants, which warrants shall be issued pursuant to the terms
and conditions of the Warrant Agreement   in the form attached hereto as Exhibit
B.  Each warrant shall entitle the holder to purchase one (1) share of the
Company’s common stock at a price of $0.05 per share for a period of three (3)
years from the  Effective Date of this Agreement.  A total of 1,682,750 of such
warrants shall be issued to Advisor simultaneously with the execution of this
Agreement, and the balance of such warrants shall be issued in equal quarterly
intervals thereafter as long as this Agreement remains in effect.  Accordingly,
on the date which is three (3) months after the date of execution of this
Agreement, if this Agreement is then in    effect, an additional 1,682,750
warrants shall be issued to Advisor, and on each of the six (6) successive
quarterly anniversary dates thereafter, an additional 1,682,750 warrants shall
be issued to Advisor.  Each quarterly issuance of warrants under the terms of
this Agreement shall be represented by a separate  Warrant Agreement.




b.

Reimbursement of Expenses.  During the Term of this Agreement, the Company shall
reimburse Advisor for costs and expenses incurred by Advisor in connection with
the Services as follows:




(i)$5,000 upon the mutual execution of this Agreement for expenses previously
incurred by Advisor, payable as follows: (a) $2,500 upon the execution of this
Agreement; and (b) $2,500 shall accrue as an obligation of the Company payable
to Advisor upon earlier of (1) the Company’s completion of a financing in excess
of $3,000,000, or (2) three years after the Effective Date; and




(ii) $3,000 per month payable as follows: (a) $1,000 on the first day of each
month throughout the Term; and (b) $2,000 shall accrue as an obligation of the
Company payable to Advisor upon the earlier of (1) the Company’s completion of a
financing in excess of $3,000,000, or (2) three years after the Effective Date.







4.

Proprietary Information; Work Product; Non-Disclosure.







a.

Defined.  Company has conceived, developed and owns, and continues to conceive
and develop, certain property rights and information, including but not limited
to its business plans and objectives, client and customer information, financial
projections, marketing plans, marketing materials, logos, and designs, and
technical date, inventions, processes, know-how, algorithms, formulae,
franchises, databases, computer programs, computer software, user interfaces,
source codes, object codes, architectures and structures, display screens,
layouts, development tools and instructions, templates, and other trade secrets,
intangible assets and industrial or proprietary property rights which may or may
not be related directly or indirectly to Company’s software business and all
documentation, media or other tangible embodiment of or relating to any of the
foregoing and all proprietary rights herein of Company  (all of which are
hereinafter referred to as the “Proprietary Information).  Although certain
information  may be generally known in the relevant industry, the fact that
Company uses it may not be so known.  In such instance, the knowledge that
Company uses the information would comprise Proprietary   Information.
 Furthermore, the fact that various fragments of information or data may be
generally known





--------------------------------------------------------------------------------

in the relevant industry does not mean that the manner in which Company combines
them, and the results obtained thereby, are known.  In such instances, that
would also comprise Proprietary Information.







b.

General Restrictions on Use.  Advisor agrees to hold all Proprietary Information
in confidence and not to, directly or indirectly, disclose, use, copy, publish,
summarize, or remove from Company’s premises and Proprietary Information (or
remove from the premises any other property of Company), except (i) during the
consulting relationship to the extent authorized and necessary to carry out
Advisor’s responsibilities under this Agreement, and (ii) after termination of
the consulting relationship, only as specifically authorized in writing by
Company.  Notwithstanding the foregoing, such restrictions shall not apply to:
(x) information which Advisor can show was rightfully in Advisor’s possession at
the time of disclosure by Company; (y) information which Advisor can show was
received from a third party who lawfully developed the information independently
of Company or obtained such information from Company under conditions which did
not require that it be held in confidence; or (z) information which, at the time
of disclosure, is generally available to the public.







c.

Ownership of Work Product.  All Work Product shall be considered work(s) made by
Advisor for hire for Company and shall belong exclusively to Company and its
designees.  If by operation of law, any of the Work Product, including all
related intellectual property rights, is not owned   in its entirety by Company
automatically upon creation thereof, the Advisor agrees to assign, and hereby
assigns, to Company and its designees the ownership of such Work Product,
including all related intellectual property rights.  “Work Product”  shall mean
any writings (including excel, power point,  emails etc.), programming,
documentation, data compilations, reports, and any other media, materials, or
other objects produced as a result of Advisor’s work or delivered by Advisor in
the course of performing that work.




d.

Incidents and Further Assurances.  Company may obtain and hold in its own name
copyrights, registrations, and other protection that may be available to the
Advisor.  Advisor agrees to provide any assistance required to perfect such
protection.  Advisor agrees to take such further actions    and execute and
deliver such further agreements and other instruments as Company may reasonably
 request to give effect to this Section 4.




e.

Return of Proprietary Information.  Upon termination of this Agreement, Advisor
shall upon request by the Company promptly deliver to Company at Company’s sole
cost and expense, all drawings, blueprints, manuals, specification documents,
documentation, source or object codes, tape discs and any other storage media,
letters, notes, notebooks, reports, flowcharts, and all other materials in its
possession or under its control relating to the Proprietary Information and/or
Services, as well as all other property belonging to Company which is then in
Advisor’s possession or under its   control.  Notwithstanding the foregoing,
Advisor shall retain ownership of all works owned by Advisor prior to commencing
work for Company hereunder, subject to Company’s nonexclusive, perpetual, paid
  up right and license to use such works in connection with its use of the
Services and any Work product.




f.

Remedies/Additional Confidentiality Agreements.  Nothing in this Section 4 is
intended to limit any remedy of Company under applicable state or federal law.
 At the request of Company, Advisor shall also execute Company’s standard
“Confidentiality Agreement” or similarly named agreement as such agreement is
currently applied to and entered into by Company’s most recent employees.




5.

Non-Compete.    During the Term, Advisor shall provide the Company with prior
 written notice if Consultant intends to provide any services, as an employee,
consultant or otherwise, to  any person, company or entity that competes
directly with the Company, which written notice shall   include the name of the
competitor.  During that period that is six (6) months after the termination of
this Agreement, Advisor shall provide the Company with written notice any time
that Advisor provides any services, as an employee, consultant or otherwise, to
any person, company or entity that competes directly





--------------------------------------------------------------------------------

with the Company.







6.

Termination.  Advisor shall have the right to terminate this Agreement at any
time     and for any reason upon not less than ten (10) days prior written
notice to the Company.  The Company shall have the right to terminate this
Agreement for cause upon not less than ten (10) days prior written notice to
Advisor.    The provisions of paragraph 3(b)(i), 3(b)(ii), 4 and 5 shall survive
the termination of this Agreement either by the Advisor or the Company.







7.

Miscellaneous.







a.

Notices.  All notices required under this Agreement shall be deemed to have been
given or made for all purposes upon receipt of such written notice or
communication.  Notices to each party shall be sent to the address set forth
below the party’s signature on the signature page of this Agreement.  Either
party hereto may change the address to which such communications are to be
directed by giving written notice to the other party hereto of such change in
the manner provided above.







b.

Entire Agreement.  This Agreement and any documents attached hereto as Exhibits
constitute the entire agreement and understanding between the parties with
respect to the subject matter herein and therein, and supersede and replace any
and all prior agreements and understandings, whether oral or written with
respect to such matters.  The provisions of this Agreement may be waived,
altered, amended or replaced in whole or in part only upon the written consent
of both parties to this Agreement.







c.

Severability, Enforcement.  If, for any reason, and provision of this  Agreement
shall be determined to be invalid or inoperative, the validity and effect of the
other provisions herein shall not be affected thereby, provided that no such
severability shall be effective if it causes a material detriment to any party.







d.

Governing Law.  The validity, interpretation, enforceability, and performance of
this Agreement shall be governed by and construed in accordance with the laws of
the State of   Colorado.  Venue for any and all disputes arising out of this
Agreement shall be the City of Boulder, State of Colorado.







e.

Injunctive Relief.  The parties agree that in the event of any breach or
threatened breach of any of the covenants in Section 4, the damage or imminent
damage to the value and the goodwill of Company’s business will be irreparable
and extremely difficult to estimate, making any remedy at law or in damages
inadequate.  Accordingly, the parties agree that Company shall be entitled to
injunctive relief against Advisor in the event of any breach or threatened
breach of any such provisions by Advisor, in addition to any other relief
(including damages) available to Company under this Agreement or under
applicable state or federal law.







f.

Publicity.  The Company shall, with prior written approval by Advisor, have  the
right to use the name, biography and picture of Advisor on the Company’s
website, marketing and advertising materials.




IN WITNESS WHEREOF, each party hereto has duly executed this Agreement as of the
Effective Date.





--------------------------------------------------------------------------------







COMPANY













ADVISORY BOARD MEMBER

Signature: /s/Brad Lever

Signature:  /s/Howard Louie

Name: Brad Lever

Name: Howard Louie

Title: Chief Executive Officer

 

 

 

Address: 4750 Table Mesa Drive

Address:

Boulder CO 80305

 








































EXHIBIT A







Services.







As a member of the Advisory Board, you shall:




·

Participate in monthly Advisory calls

·

Be accessible to Company to provide guidance on business and technology strategy
issues on an as-needed basis

·

Assist with identifying and sourcing additional talent for various roles within
the Company

·

Assist the Company in obtaining financing





--------------------------------------------------------------------------------

EXHIBIT B







WARRANT AGREEMENT







See Attached.





--------------------------------------------------------------------------------

NEITHER THESE WARRANTS NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
WARRANTS HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED
BY SUCH SECURITIES.




ECRYPT TECHNOLOGIES, INC.







WARRANT




Original Issue Date: March 27, 2014




eCrypt Technologies, Inc., a Colorado corporation d/b/a Ecrypt Technologies,
Inc., (the "Company"), hereby certifies that, pursuant to the terms hereof,
Howard Louie, (the "Holder"), is entitled to purchase from the Company up to a
total of 1,682,750 shares of Common Stock (each such share, a "Warrant Share"
and all such shares, the "Warrant Shares") at any time and from time to time
from and after the Original Issue Date and through and including March 26, 2017
hereinafter defined (the "Expiration Date").




This Warrant is subject to the following terms and conditions:




Definitions.   As used in this Warrant, the following terms shall have the
respective definitions set forth herein.




"Affiliate" means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.




"Business Day" means any day except Saturday, Sunday and any day that is a
federal legal holiday in the United States or a day on which banking
institutions in the State of Colorado are authorized or required by law or other
government action to close.




"Common Stock" means the common stock of the Company, and any securities into
which such common stock may hereafter be reclassified.




"Exchange Act" means the Securities Exchange Act of 1934, as amended.




"Fundamental Transaction" means any of the following: (1) the Company effects
any merger or consolidation of the Company with or into another Person, (2) the
Company effects any sale of all or substantially all of its assets in one or a
series of related transactions, (3) any tender offer or exchange Stock are
permitted to tender or exchange their shares for other securities, cash or
property, or (4) the





1







--------------------------------------------------------------------------------

Company effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property.




“Colorado Courts” means the state and federal courts sitting in the State of
Colorado.




“Original Issue Date” means March 27, 2014.




"Person" means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.




"Rule 144" means Rule 144 promulgated by the Securities and Exchange Commission
pursuant to the Securities Act, as such Rule may be amended from time to time,
or any similar rule or regulation hereafter adopted by the Securities and
Exchange Commission having substantially the same effect as such Rule.




"Securities Act" means the Securities Act of 1933, as amended.




"Trading Day" means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed on a Trading Market (other than the OTC Bulletin Board), a day on which
the Common Stock is traded in the over-the-counter market, as reported by the
OTC Bulletin Board, or (iii) if the Common Stock is not quoted on any Trading
Market, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the Pink Sheets, LLC (or any similar organization or agency
succeeding to its functions of reporting prices); provided, that in the event
that the Common Stock is not listed or quoted as set forth in (i), (ii) and
(iii) hereof, then Trading Day shall mean a Business Day.




"Trading Market" means whichever of the New York Stock Exchange, the NYSE
Alternext Exchange, the NASDAQ National Market, the NASDAQ SmallCap Market or
OTC Bulletin Board on which the Common Stock is listed or quoted for trading on
the date in question.




"VWAP" means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg Financial L.P.
(based on a Trading Day from 9:30 a.m. Eastern Time to 4:02 p.m. Eastern Time);
(b) if the Common Stock is not then listed or quoted on a Trading Market and if
prices for the Common Stock are then quoted on the OTC Bulletin Board, the
volume weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board; (c) if the Common Stock is not then
listed or quoted on the OTC Bulletin Board and if prices for the Common Stock
are then reported in the “Pink Sheets” published by the Pink Sheets, LLC (or a
similar organization or agency succeeding to its functions of reporting prices),
the most recent bid price per share of the Common Stock so reported; or (d) in
all other cases, the fair market value of a share of Common Stock as determined
by an independent appraiser selected by the Company.





2







--------------------------------------------------------------------------------



1.

Registration of Warrant. The Company shall register this Warrant upon records to
be maintained by the Company for that purpose (the "Warrant Register"), in the
name of the record Holder hereof from time to time. The Company may deem and
treat the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.




2.

Registration of Transfers.  The Company shall register the transfer of any
portion of this Warrant in the Warrant Register, upon surrender of this Warrant,
with the Form of Assignment attached hereto duly completed and signed, to the
Company at its address specified herein.  Upon any such registration or
transfer, a new Warrant to purchase Common Stock, in substantially the form of
this Warrant (any such new Warrant, a "New Warrant"), evidencing the portion of
this Warrant so transferred shall be issued to the transferee and a New Warrant
evidencing the remaining portion of this Warrant not so transferred, if any,
shall be issued to the transferring Holder. The acceptance of the New Warrant by
the transferee thereof shall be deemed the acceptance by such transferee of all
of the rights and obligations of a holder of a Warrant.




3.

Exercise of Warrants.




a)

Exercise of Warrant. Exercise of the purchase rights represented by this Warrant
may be made, in whole or in part, at any time or times on or after the Original
Issue Date and on or before the Expiration Date by delivery to the Company of a
duly executed facsimile copy of the Exercise Notice annexed hereto (or such
other office or agency of the Company as it may designate by notice in writing
to the registered Holder at the address of such Holder appearing on the books of
the Company); provided, however, within five (5) Trading Days of the date said
Exercise Notice is delivered to the Company, if this Warrant is exercised in
full, the Holder shall have surrendered this Warrant to the Company and the
Company shall have received payment of the aggregate Exercise Price(as defined
herein) of the shares thereby purchased by wire transfer or cashier’s check
drawn on a United States bank. Notwithstanding anything herein to the contrary,
the Holder shall not be required to physically surrender this Warrant to the
Company until the Holder has purchased all of the Warrant Shares available
hereunder and the Warrant has been exercised in full. Partial exercises of this
Warrant resulting in purchases of a portion of the total number of Warrant
Shares available hereunder shall have the effect of lowering the outstanding
number of Warrant Shares purchasable hereunder in an amount equal to the
applicable number of Warrant Shares purchased. The Holder and the Company shall
maintain records showing the number of Warrant Shares purchased and the date of
such purchases. The Company shall deliver any objection to any Exercise Notice
within five (5) business days of receipt of such notice. In the event of any
dispute or discrepancy, the records of the Company shall be controlling and
determinative in the absence of manifest error. The Holder and any assignee, by
acceptance of this Warrant, acknowledge and agree that, by reason of the
provisions of this paragraph, following the purchase of a portion of the Warrant
Shares hereunder, the number of Warrant Shares available for purchase hereunder
at any given time may be less than the amount stated on the face hereof.




b)

Exercise Price.  The exercise price of the Common Stock under this Warrant shall
be $0.05 per share (the “Exercise Price”), subject to adjustment in accordance
with Section 8.




c)

Cashless Exercise. This Warrant may also be exercised at such time by means of a
“cashless exercise” in which the Holder shall be entitled to receive a
certificate for the number of Warrant Shares equal to the quotient obtained by
dividing [(A-B) (X)] by (A), where:




(A) = the VWAP on the Trading Day immediately preceding the date of such
election;




(B) = the Exercise Price of this Warrant, as adjusted; and





3







--------------------------------------------------------------------------------




(X) = the number of Warrant Shares issuable upon exercise of this Warrant in
accordance with the terms of this Warrant by means of a cash exercise rather
than a cashless exercise.




d)

Exercise Limitations.




i.

Holder’s Restrictions. Holder shall not have the right to exercise any portion
of this Warrant, pursuant to Section 3 or otherwise, to the extent that after
giving effect to such issuance after exercise, such Holder (together with such
Holder’s affiliates, and any other person or entity acting as a group together
with such Holder or any of such Holder’s affiliates), as set forth on the
applicable Exercise Notice, would beneficially own in excess of 4.99% of the
number of shares of the Common Stock outstanding immediately after giving effect
to such issuance. For purposes of the foregoing sentence, the number of shares
of Common Stock beneficially owned by such Holder and its affiliates shall
include the number of shares of Common Stock issuable upon exercise of this
Warrant with respect to which the determination of such sentence is being made,
but shall exclude the number of shares of Common Stock which would be issuable
upon (A) exercise of the remaining, non-exercised portion of this Warrant
beneficially owned by such Holder or any of its affiliates and (B) exercise or
conversion of the unexercised or non-converted portion of any other securities
of the Company subject to a limitation on conversion or exercise analogous to
the limitation contained herein beneficially owned by such Holder or any of its
affiliates. Except as set forth in the preceding sentence, for purposes of this
Section beneficial ownership shall be calculated in accordance with Section
13(d) of the Exchange Act and the rules and regulations promulgated thereunder,
it being acknowledged by Holder that the Company is not representing to such
Holder that such calculation is in compliance with Section 13(d) of the Exchange
Act and such Holder is solely responsible for any schedules required to be filed
in accordance therewith. To the extent that the limitation contained in this
Section applies, the determination of whether this Warrant is exercisable (in
relation to other securities owned by such Holder) and of which a portion of
this Warrant is exercisable shall be in the sole discretion of a Holder, and the
submission of an Exercise Notice shall be deemed to be Holder’s determination of
whether this Warrant is exercisable (in relation to other securities owned by
such Holder) and of which portion of this Warrant is exercisable, in each case
subject to such aggregate percentage limitation, and the Company shall have no
obligation to verify or confirm the accuracy of such determination. In addition,
a determination as to any group status as contemplated above shall be determined
in accordance with Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder. For purposes of this Section, in determining
the number of outstanding shares of Common Stock, a Holder may rely on the
number of outstanding shares of Common Stock as reflected in (x) the Company’s
most recent Form 10-Q or Form 10-K, as the case may be, (y) a more recent public
announcement by the Company or (z) any other notice by the Company or the
Company’s Transfer Agent setting forth the number of shares of Common Stock
outstanding. Upon the written or oral request of Holder, the Company shall
within two Trading Days confirm orally and in writing to such Holder the number
of shares of Common Stock then outstanding. In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this Warrant,
by such Holder or its affiliates since the date as of which such number of
outstanding shares of Common Stock was reported. The provisions of this Section
may be waived by such Holder, at the election of such Holder, upon not less than
61 days’ prior notice to the Company, and the provisions of this Section shall
continue to apply until such 61st day (or such later date, as determined by such
Holder, as may be specified in such notice of waiver).




4.

Delivery of Warrant Shares.




(a)

To effect exercises hereunder, the Holder shall not be required to physically
surrender this Warrant unless the aggregate Warrant Shares represented by this
Warrant is being





4







--------------------------------------------------------------------------------

exercised.   Upon delivery of the Exercise Notice (in the form attached hereto)
to the Company (with the attached Warrant Shares Exercise Log) at its address
for notice set forth herein and upon payment of the Exercise Price multiplied by
the number of Warrant Shares that the Holder intends to purchase hereunder, the
Company shall promptly issue and deliver to the Holder, a certificate for the
Warrant Shares issuable upon such exercise. A "Date of Exercise" means the date
on which the Holder shall have delivered to the

Company: (i) the Exercise Notice (with the Warrant Exercise Log attached to it),
appropriately completed and duly signed and (ii) payment of the Exercise Price
for the number of Warrant Shares so indicated by the Holder to be purchased.




(b)

The Company's obligations to issue and deliver Warrant Shares in accordance with
the terms hereof are absolute and unconditional, irrespective of any action or
inaction by the Holder to enforce the same, any waiver or consent with respect
to any provision hereof, the recovery of any judgment against any Person or any
action to enforce the same, or any setoff, counterclaim, recoupment, limitation
or termination, or any breach or alleged breach by the Holder or any other
Person of any obligation to the Company or any violation or alleged violation of
law by the Holder or any other Person, and irrespective of any other
circumstance which might otherwise limit such obligation of the Company to the
Holder in connection with the issuance of Warrant Shares. Nothing herein shall
limit a Holder's right to pursue any other remedies available to it hereunder,
at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief with respect to the Company's failure to
timely deliver certificates representing Warrant Shares upon exercise of the
Warrant as required pursuant to the terms hereof.




5.

Charges, Taxes and Expenses.   Issuance and delivery of Warrant Shares upon
exercise of this Warrant shall be made without charge to the Holder for any
issue or transfer tax, withholding tax, transfer agent fee or other incidental
tax or expense in respect of the issuance of such certificates, all of which
taxes and expenses shall be paid by the Company; provided, however, that the
Company shall not be required to pay any tax which may be payable in respect of
any transfer involved in the registration of any certificates for Warrant Shares
or Warrants in a name other than that of the Holder. The Holder shall be
responsible for all other tax liability that may arise as a result of holding or
transferring this Warrant or receiving Warrant Shares upon exercise hereof.




6.

Replacement of Warrant.   If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity (which shall not include a surety bond), if requested.
Applicants for a New Warrant under such circumstances shall also comply with
such other reasonable regulations and procedures and pay such other reasonable
third-party costs as the Company may prescribe. If a New Warrant is requested as
a result of a mutilation of this Warrant, then the Holder shall deliver such
mutilated Warrant to the Company as a condition precedent to the Company’s
obligation to issue the New Warrant.




7.

Reservation of Warrant Shares.   The Company covenants that it will at all times
reserve and keep available out of the aggregate of its authorized but unissued
and otherwise unreserved Common Stock, solely for the purpose of enabling it to
issue Warrant Shares upon exercise of this Warrant as herein provided, the
number of Warrant Shares which are then issuable and deliverable upon the
exercise of this entire Warrant, free from preemptive rights or any other
contingent purchase rights of Persons other than the Holder (taking into account
the adjustments and restrictions of Section 8). The Company covenants that all
Warrant Shares so issuable and deliverable shall, upon issuance and the payment
of the applicable Exercise Price in accordance with the terms hereof, be duly
and validly authorized, issued and fully paid and nonassessable.








5







--------------------------------------------------------------------------------



8.

Certain Adjustments.   The Exercise Price and number of Warrant Shares issuable
upon exercise of this Warrant are subject to adjustment from time to time as set
forth in this Section 8.




(a)

Stock Dividends and Splits. If the Company, at any time while this Warrant is
outstanding, (i) pays a stock dividend on its Common Stock or otherwise makes a
distribution on any class of capital stock that is payable in shares of Common
Stock, (ii) subdivides outstanding shares of Common Stock into a larger number
of shares, or (iii) combines outstanding shares of Common Stock into a smaller
number of shares, then in each such case the Exercise Price shall be multiplied
by a fraction of which the numerator shall be the number of shares of Common
Stock outstanding immediately before such event and of which the denominator
shall be the number of shares of Common Stock outstanding immediately after such
event. Any adjustment made pursuant to clause (i) of this paragraph shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution, and any
adjustment pursuant to clause (ii) or (iii) of this paragraph shall become
effective immediately after the effective date of such subdivision or
combination.




(b)

Fundamental Transactions.   If, at any time while this Warrant is outstanding
there is a Fundamental Transaction, then the Holder shall have the right
thereafter to receive, upon exercise of this Warrant, the same amount and kind
of securities, cash or property as it would have been entitled to receive upon
the occurrence of such Fundamental Transaction if it had been, immediately prior
to such Fundamental Transaction, the holder of the number of Warrant Shares then
issuable upon exercise in full of this Warrant (the "Alternate Consideration").
For purposes of any such exercise, the determination of the Exercise Price shall
be appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction. At the Holder's option and request, any successor to the Company or
surviving entity in such Fundamental Transaction shall, either (1) issue to the
Holder a new warrant substantially in the form of this Warrant and consistent
with the foregoing provisions and evidencing the Holder's right to purchase the
Alternate Consideration for the aggregate Exercise Price upon exercise thereof,
or (2) purchase the Warrant from the Holder for a purchase price, payable in
cash within five Trading Days after such request (or, if later, on the effective
date of the Fundamental Transaction), equal to the Black Scholes value of the
remaining unexercised portion of this Warrant on the date of such request. The
terms of any agreement pursuant to which a Fundamental Transaction is effected
shall include terms requiring any such successor or surviving entity to comply
with the provisions of this paragraph (b) and insuring that the Warrant (or any
such replacement security) will be similarly adjusted upon any subsequent
transaction analogous to a Fundamental Transaction.




(c)

Number of Warrant Shares.  Simultaneously with any adjustment to the Exercise
Price pursuant to this Section 8, the number of Warrant Shares that may be
purchased upon exercise of this Warrant shall be increased or decreased
proportionately, so that after such adjustment the aggregate Exercise Price
payable hereunder for the adjusted number of Warrant Shares shall be the same as
the aggregate Exercise Price in effect immediately prior to such adjustment.




(d)

Calculations.  All calculations under this Section 8 shall be made to the
nearest cent or the nearest 1/100th of a share, as applicable. The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.








6







--------------------------------------------------------------------------------



(e)

Notice of Adjustments. Upon the occurrence of each adjustment pursuant to this
Section 8, the Company at its expense will promptly compute such adjustment in
accordance with the terms of this Warrant and prepare a certificate setting
forth such adjustment, including a statement of the adjusted Exercise Price and
adjusted number or type of Warrant Shares or other securities issuable upon
exercise of this Warrant (as applicable), describing the transactions giving
rise to such adjustments and showing in detail the facts upon which such
adjustment is based. Upon written request, the Company will promptly deliver a
copy of each such certificate to the Holder and to the Company's Transfer Agent.




(f)

Notice of Corporate Events.  If the Company (i) declares a dividend or any other
distribution of cash, securities or other property in respect of its Common
Stock, including without limitation any granting of rights or warrants to
subscribe for or purchase any capital stock of the Company, (ii) authorizes or
approves, enters into any agreement contemplating or solicits stockholder
approval for any Fundamental Transaction or (iii) authorizes the voluntary
dissolution, liquidation or winding up of the affairs of the Company, then the
Company shall deliver to the Holder a notice describing the material terms and
conditions of such transaction (but only to the extent such disclosure would not
result in the dissemination of material, non-public information to the Holder)
at least ten (10) calendar days prior to the applicable record or effective date
on which a Person would need to hold Common Stock in order to participate in or
vote with respect to such transaction, and the Company will take all steps
reasonably necessary in  order to insure that the Holder is given the practical
opportunity to exercise this Warrant prior to such time so as to participate in
or vote with respect to such transaction; provided, however, that the failure to
deliver such notice or any defect therein shall not affect the validity of the
corporate action required to be described in such notice.




9.

Payment of Exercise Price.   The Holder must pay the Exercise Price in
immediately available funds at the time of exercise.




10.

No Fractional Shares.

 No fractional shares of Warrant Shares will be issued in connection with any
exercise of this Warrant. In lieu of any fractional shares which would,
otherwise be issuable, the Company shall pay cash equal to the product of such
fraction multiplied by the closing price of one Warrant Share as reported by the
applicable Trading Market on the date of exercise.




11.

Notices.   Any and all notices or other communications or deliveries hereunder
(including, without limitation, any Exercise Notice) shall be in writing and
shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section prior to 5:00 p.m. (Colorado time) on
a Trading Day, (ii) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Trading Day or later than 6:30
p.m. (Colorado time) on any Trading Day, (iii) the Trading Day following the
date of mailing, if sent by nationally recognized overnight courier service, or
(iv) upon actual receipt by the party to whom such notice is required to be
given. The addresses for such communications shall be: (i) if to the Company, to
Ecrypt Techonologies, Inc., c/o Brad Lever, 4750 Table Mesa Drive, Boulder, CO
80305, (or such other address as the Company shall indicate in writing in
accordance with this Section), or (ii) if to the Holder, to the address or
facsimile number appearing on the Warrant Register or such other address or
facsimile number as the Holder may provide to the Company in accordance with
this Section.




12.

Warrant Agent.  The Company shall serve as warrant agent under this Warrant.
Upon 10 days' notice to the Holder, the Company may appoint a new warrant agent.
Any corporation into which the Company or any new warrant agent may be merged or
any corporation resulting from any consolidation to which the Company or any new
warrant agent shall be a party or any corporation to which the Company or any
new warrant agent transfers substantially all of its corporate trust or
shareholders services business shall be a successor warrant agent under this
Warrant without any further





7







--------------------------------------------------------------------------------

act. Any such successor warrant agent shall promptly cause notice of its
succession as warrant agent to be mailed (by first class mail, postage prepaid)
to the Holder at the Holder's last address as shown on the Warrant Register.




13.

Miscellaneous.




(a)

This Warrant shall be binding on and inure to the benefit of the parties hereto
and their respective successors and assigns. Subject to the preceding sentence,
nothing in this Warrant shall be construed to give to any Person other than the
Company and the Holder any legal or equitable right, remedy or cause of action
under this Warrant. This Warrant may be amended only in writing signed by the
Company and the Holder and their successors and assigns.




(b)

All questions concerning the construction, validity, enforcement and
interpretation of this Warrant shall be governed by and construed and enforced
in accordance with the internal laws of the State of Colorado, without regard to
the principles of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of this
Warrant and the transactions herein contemplated (“Proceedings”) (whether
brought against a party hereto or its respective Affiliates, employees or
agents) shall be commenced exclusively in the Colorado Courts. Each party hereto
hereby irrevocably submits to the exclusive jurisdiction of the Colorado Courts
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any Proceeding, any claim that it is not
personally subject to the jurisdiction of any Colorado Court, or that such
Proceeding has been commenced in an improper or inconvenient forum. Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Warrant and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law. Each party hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
any and all right to trial by jury in any legal proceeding arising out of or
relating to this Warrant or the transactions contemplated hereby. If either
party shall commence a Proceeding to enforce any provisions of this Warrant,
then the prevailing party in such Proceeding shall be reimbursed by the other
party for its attorney’s fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such Proceeding.




(c)

The headings herein are for convenience only, do not constitute a part of this
Warrant and shall not be deemed to limit or affect any of the provisions hereof.




(d)

In case any one or more of the provisions of this Warrant shall be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Warrant shall not in any way be affected or
impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.




(e)

Prior to exercise of this Warrant, the Holder hereof shall not, by reason of by
being a Holder, be entitled to any rights of a stockholder with respect to the
Warrant Shares.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,

SIGNATURE PAGE FOLLOWS]





8







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.




ECRYPT TECHNOLOGIES.




By: /s/Brad Lever

Name: Brad lever

Title:

Chief Executive Officer





9







--------------------------------------------------------------------------------




EXERCISE NOTICE

ECRYPT TECHNOLOGIES, INC.

WARRANT DATED ______________




The undersigned Holder hereby irrevocably elects to purchase _____________
shares of Common Stock pursuant to the above referenced Warrant. Capitalized
terms used herein and not otherwise defined have the respective meanings set
forth in the Warrant.




(1)

The undersigned Holder hereby exercises its right to purchase _________________
Warrant Shares pursuant to the Warrant.




(2)

Payment shall take the form of (check applicable box):




[ ] in lawful money of the United States; or




[ ] the cancellation of such number of Warrant Shares as is necessary, in
accordance with the formula set forth in subsection 3(c), to exercise this
Warrant with respect to the maximum number of Warrant Shares purchasable
pursuant to the cashless exercise procedure set forth in subsection 3(c).




(3)

By its delivery of this Exercise Notice, the undersigned represents and warrants
to the Company that in giving effect to the exercise evidenced hereby the Holder
will not beneficially own in excess of the number of shares of Common Stock
(determined in accordance with Section 13(d) of the Securities Exchange Act of
1934) permitted to be owned under Section 10 of the Warrant to which this notice
relates.










Dated: _______________, ________

Name of Holder:




(Print) _________________________________




By: ___________________________________

Name:_________________________________

Title: __________________________________




(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)





10







--------------------------------------------------------------------------------




Warrant Shares Exercise Log










Date

Number of Warrant Shares Available to be Exercised

Number of Warrant Shares Exercised

Number of Warrant Shares Remaining to be Exercised




















































 

 

 











11







--------------------------------------------------------------------------------

ECRYPT TECHNOLGIES, INC.

WARRANT ORIGINALLY ISSUED ____________

WARRANT NO. __







FORM OF ASSIGNMENT







[To be completed and signed only upon transfer of Warrant]




FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
___________________________ the right represented by the above-captioned Warrant
to purchase ____________ shares of Common Stock to which such Warrant relates
and appoints ________________ attorney to transfer said right on the books of
the Company with full power of substitution in the premises.




Dated: _______________, ____

_______________________________________

(Signature must conform in all respects to name of

holder as specified on the face of the Warrant)




_______________________________________

Address of Transferee

_______________________________________




_______________________________________




In the presence of:

__________________________








12





